
	

114 HR 4288 IH: FEMA Help and Education for Local Partners Act (FEMA HELP Act)
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4288
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2015
			Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To establish a multi-agency Federal team to improve and reform Federal disaster assistance.
	
	
 1.Short titleThis Act may be cited as the FEMA Help and Education for Local Partners Act (FEMA HELP Act). 2.Multi-agency Federal disaster team (a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall establish and convene a multi-agency Federal disaster assistance team to work and coordinate with State, local, tribal, and territorial leaders to develop a comprehensive approach to disaster recovery by using a full range of Federal program funding resources through collaboration between the Federal agencies referred to in subsection (b), including through program requirements, release of funds, and multi-agency funding opportunities.
 (b)Team membersThe multi-agency Federal team referred to in subsection (a) shall be composed of representatives of the Federal Emergency Management Agency, the Department of Housing and Urban Development, the Federal Highway Administration, the Small Business Administration, the Federal Transit Administration, the Department of Defense, and the Army Corps of Engineers, and State, local, tribal, and territorial governments and any other agency the Federal Emergency Management Agency Administrator thinks appropriate.
 (c)Coordinating officersNot later than 60 days after the date of enactment of this Act, the Administrator shall ensure that every coordinating officer of the Federal Emergency Management Agency is trained in a range of applicable disaster recovery funding programs across the team members.
 (d)GuidelinesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall establish and publish guidelines and criteria for making and communicating decisions regarding funding eligibility and requirements for disaster recovery personnel across the team members.
 (e)Staff transitionsTo the extent practicable, the Federal team shall minimize staff transitions and ensure that there is adequate information transfer if staff transitions do occur.
			
